Citation Nr: 0217542	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  99-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an increased evaluation for a right total 
knee replacement with postoperative internal derangement and 
arthritis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
strain with arthritis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied increased evaluations for left 
and right knee disabilities.

During the course of the appeal, the veteran was granted a 
temporary total rating for the left knee disability in an 
August 2001 rating decision, effective May 17, 2001.   An 
October 2002 rating decision resumed the 20 percent 
evaluation, effective November 1, 2001.

This case was previously before the Board in August 2001 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of the 
claim has been obtained by the RO.

2.  The veteran's right knee disability is manifested by 
some limitation of motion, pain, and weakness.

3.  The veteran's left knee disability is manifested by some 
limitation of motion, pain, and weakness both prior to and 
after the temporary total rating.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
right total knee replacement with postoperative internal 
derangement and arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5055, 
5256, 5257, 5260, 5261 (2002).

2.  The criteria for a rating in excess of 20 percent for 
left knee strain with arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 
5256, 5257, 5260, 5261 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Act and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  They also include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).  In addition, the define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal as all notification and 
development action needed to render a fair decision on the 
claim, to the extent possible, been accomplished.

Through December 1998 statement of the case, supplemental 
statements of the case dated in November 1999, July 2000, 
October 2000, June 2001, and September 2002, as well as the  
August 2001 Board remand, and RO correspondence dated in 
January 2002,  the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefit sought, the evidence which would substantiate 
the claim, and the evidence that has been considered in 
connection with the appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information 
and evidence needed to support the claim, and has been 
provided ample opportunity to submit such information and 
evidence.  Moreover, in light of the above, and in view of 
the fact that there is no indication that there is any 
existing, potentially relevant evidence to obtain, the Board 
also finds that the statutory and regulatory requirement 
that VA notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA is not at issue in this case.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159).

The Board also finds that all necessary development has been 
accomplished.  The veteran was afforded a hearing at the RO 
in January 2000, and  a Travel Board hearing in July 2001.  
There is no outstanding request for a hearing.  Moreover, 
after receiving information from the veteran, the RO 
obtained private and VA medical records from treatment care 
providers identified by the veteran.  The RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining evidence to support his claim.  In doing so, the 
RO arranged for VA medical examinations that took place in 
June 1999 and September 2001 and obtained treatment records 
from the VA medical facility identified by the veteran.  
There is no indication that there is any existing evidence 
necessary for a fair decision on the claims on the appeal 
that has not been obtained. The Board notes that no 
additional pertinent evidence has been identified by the 
veteran or his representative.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at present does not pose risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 394 (1993).  The claim is ready to be 
considered on the merits. 

Factual Background

Service connection for a right knee disability was 
established in a July 1965 rating decision and a 10 percent 
rating was assigned based on evidence of an injury in 
service and current level of disability.  Deterioration of 
the right knee led to rating increases in July 1972 to 20 
percent and January 1973 to 30 percent where it has remained 
to the present.  An April 1976 rating decision granted 
service connection for a left knee disability secondary to 
the right knee disability and a 10 percent rating was 
assigned at that time.  A March 1995 rating decision 
increased the rating for the left knee to 20 percent based 
on evidence of additional disability.

Private medical records from Norman Lasda, M.D., included a 
Crouse Hospital discharge summary dated in June 1997 that 
indicated the veteran complained of right knee pain.  A pre-
surgery examination of the knee revealed mild to moderate 
varus and range of motion from 8 degrees to 115 degrees with 
additional pain and crepitation.  Thereafter, the veteran 
underwent total right knee replacement in June 1997.  

Records dated in October 1997 from Norman Lasda, M.D., 
indicated the veteran had severe osteo-arthritis in the 
right knee.  The veteran's right knee demonstrated range of 
motion from 0 degrees to 120 degrees.

In May 1998, the veteran submitted a claim for increased 
evaluations for his right and left service-connected knee 
disabilities.

A VA examination report dated in July 1998 included the 
veteran's complaints of decreased motion in the knees. 
Objectively, no gross edema, swelling, effusion, or 
tenderness were found.  On examination, varus and valgus 
laxity was noted.  Flexion of the right knee was to 120 
degrees and extension was to minus 10 degrees.  Flexion of 
the left knee was to 130 degrees and extension was full to 
zero degrees.  Crepitation, popping, and clicking was noted 
with range of motion.  Medial and lateral collateral 
ligaments and McMurray's tests were within normal limits.

Private medical records dated in  April 1999 indicated 
follow-up treatment after the total right knee replacement.

A June 1999 statement from a VA physician recommended that 
the veteran wear a brace on his right knee on uneven 
pavement and restricted him from participating in certain 
activities.

In a statement from Dr. Lasda date in August 1999, he opined 
that the veteran's right knee disability should be rated 
somewhere between 30 percent and 60 percent.

Testimony given by the veteran during a January 2000 
personal hearing indicated he had difficulty lifting his 
right leg and was unable to climb stairs more than one step 
at a time.  He stated that he wore a brace most of the time 
and was on medication for pain.  He had instability with 
lateral motion and was restricted from such motion.  

During a February 2000 VA examination, the veteran indicated 
that his right knee gave out on occasion.  On examination, 
the right had knee flexion to 45 degrees and extension was 
limited by 15 degrees.  Left knee flexion was to 35 degrees 
and full extension was possible.

An April 2000 VA examination report noted that the veteran's 
symptoms were the same.  Range of motion studies indicated 
right knee flexion at 85 degree, extension was limited by 15 
degrees; and active motion was negative 15 degrees to 85 
degrees flexion.  Pain was noted at 65 degrees of flexion.  
Regarding the left knee, range of motion was from 0 degrees 
of extension to 135 degrees of flexion with discomfort noted 
at the extremes of motion.

An August 2000 examination report from Dr. Lasda indicated 
the right knee lacked 5 degrees of extension and flexion was 
to 115 degrees.  The knee was otherwise stable to varus and 
valgus stress.  Mild effusion was noted.  Painful motion and 
weakness were noted.

An admission report from the Syracuse VAMC indicated the 
veteran was admitted for a left knee quad tendon rupture in 
May 2001, where he underwent an open reduction and internal 
fixation of the quadriceps tendon.

A MRI (magnetic resonance imaging) report dated in May 2002 
indicated the veteran's left knee had a large tear of the 
posterior horn of the medial meniscus.  Grade III 
chondromalacia and degenerative arthritis were also noted.

Records from the VAMC in Syracuse dated from December 2001 
to July 2002 indicated the veteran continued to have left 
knee strength deficit.  He complained of pressure, weakness, 
and pain in his knees.  Left knee extension remained normal 
and flexion ranged from 105 degrees to 135 degrees.  On 
several occasions, pain was noted at the end range of 
flexion.  Some crepitus was noted, but there was no evidence 
of laxity or ligament instability.  With regard to the right 
knee, extension ranged from negative 3 degrees to zero 
degrees and flexion ranged from 105 degrees to full range of 
motion.

The veteran underwent a VA examination in August 2002.  He 
indicated that both knees gave way and complained of left 
knee pain.  Flare-ups occurred particularly when he twisted 
the left knee.  He wore a brace on the right knee if he had 
to stand for any length of time.  He had discomfort with 
both knees when he walked.  On examination of the right 
knee, there was no evidence of knee deformity and stability 
was fair.  Knee extension was to zero degrees and flexion 
was to 95 degrees.  The left knee also had no evidence of 
deformity.  Left knee extension was to zero degrees and 
flexion was to 105 degrees.  There was marked crepitus on 
motion of the left knee.  The examiner was unable to make 
quantification in change during flare-up since the 
examination took place during a period of quiescent 
symptoms.  Painful symptoms required the veteran to exert 
more energy, which would result in early fatigue, weakened 
movement, and loss of coordination.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran 's disability in reaching its decision.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Right Knee

The veteran's right knee disability is currently evaluated 
as 30 percent disabling under Diagnostic Code 5257, other 
impairment of the knee.  Under this code, subluxation and 
lateral instability that is slight warrants a 10 percent 
evaluation, while moderate and severe warrant 20 and 30 
percent, respectively. 38 C.F.R. § 4.71a, Diagnostic Code 
5257. 

Since the right knee disability is currently rated at the 
highest level under Code 5257, a higher rating can be 
awarded if the criteria is met for another diagnostic that 
offers ratings greater than 30 percent.  

A veteran who has arthritis and instability of the knee may 
be rated separately under Codes 5003 and 5257.  VAOPGCPREC 
23-97.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(veteran is entitled to separate disability ratings for 
different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations).  For a knee disability evaluated under Code 
5257 to warrant a separate rating for arthritis based on X-
ray findings and limitation of motion, limitation of motion 
must at least meet the criteria for a 0 percent rating under 
the appropriate diagnostic codes.  In addition, a separate 
rating for arthritis could be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98.

Degenerative arthritis, Code 5003, is rated according to 
limitation of motion of the affected part.  Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is limited to 60 degrees.  Code 5261 provides for a zero 
percent evaluation where extension of the leg is limited to 
five degrees.  38 C.F.R. § 4.71a.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.

Upon review of the pertinent clinical evidence of record and 
the applicable schedular criteria, the Board finds that an 
evaluation in excess of 30 percent is unwarranted in this 
instance.  As noted above, the veteran currently receives 
the maximum evaluation of 30 percent provided under Code 
5257. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
(application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, is 
not appropriate where the diagnostic code is not predicated 
on loss of range of motion, specifically addressing the 
evaluation of a knee disability under Code 5257).  However, 
given the presence of DJD in the right knee, the Board must 
consider whether a separate rating under Code 5003 is 
proper.

In this instance, the Board finds a separate rating for 
degenerative joint disease inappropriate.  Specifically, 
while the clinical evidence of record shows that the veteran 
does indeed have some limitation of motion of the right 
knee, this limitation of motion does not meet the criteria 
for a zero percent evaluation, as provided for in Codes 5260 
and 5261.  Therefore, there is no basis for awarding a 
separate rating for arthritis based on limitation of motion.  
VAOPGCPREC 23-97; VAOPGCPREC 9-98. 
Moreover, given that the veteran does not even meet the 
requisite degree of limitation of motion of the right knee 
for a zero percent evaluation, he clearly does not meet the 
criteria for an evaluation in excess of his current 30 
percent, as provided for under Code 5261.  The Board also 
notes that Code 5260 only provides for a maximum 30 percent 
evaluation, the current rating for the veteran's right knee 
disability under Code 5257.  In addition, the Board stresses 
that the clinical evidence of record in no way suggests or 
indicates that the veteran's right knee is ankylosed.  As 
such, application of Code 5256 is inappropriate.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long 
as it is supported by explanation and evidence).

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
a right total knee replacement with postoperative internal 
derangement and arthritis; therefore, the benefit of the 
doubt doctrine does not apply and the claim is denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).

In evaluating this claim, the Board has determined that the 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2002).

Left Knee

The Board notes that the left knee disability includes 
degenerative arthritis.  A veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257. VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  For a knee disability evaluated 
under Code 5257 to warrant a separate rating for arthritis 
based on X-ray findings and limitation of motion, limitation 
of motion must at least meet the criteria for a 0 percent 
rating under the appropriate diagnostic codes.  In addition, 
a separate rating for arthritis could be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59. 
VAOPGCPREC 9-98.

Degenerative arthritis, Code 5003, is rated according to 
limitation of motion of the affected part.  Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is limited to 60 degrees.  Code 5261 provides for a zero 
percent evaluation where extension of the leg is limited to 
five degrees.  38 C.F.R. § 4.71a.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R.  §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse. 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.

Upon review of the pertinent clinical evidence of record and 
the applicable schedular criteria, the Board finds that an 
evaluation in excess of 20 percent is unwarranted in this 
instance. Pursuant to Johnson v. Brown, 9 Vet. App. 7, 11 
(1996), application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, is not appropriate where the diagnostic code is not 
predicated on loss of range of motion, specifically 
addressing the evaluation of a knee disability under Code 
5257.  However, given the presence of DJD in the right knee, 
the Board must consider whether a separate rating under Code 
5003 is proper.

In this instance, the Board finds a separate rating for 
degenerative joint disease inappropriate. Specifically, 
while the clinical evidence of record shows that the veteran 
does indeed have some limitation of motion of the left knee, 
this limitation of motion does not meet the criteria for a 
zero percent evaluation, as provided for in Codes 5260 and 
5261.  Therefore, there is no basis for awarding a separate 
rating for arthritis based on limitation of motion. 
VAOPGCPREC 23-97; VAOPGCPREC 9-98. In addition, although the 
veteran complains of pain, the Board observes that the X-ray 
reports show mild degenerative changes only. Therefore, a 
separate rating for arthritis based on X-ray findings and 
painful motion is not appropriate. VAOPGCPREC 9-98.

Moreover, given that the veteran does not even meet the 
requisite degree of limitation of motion of the left knee 
for a zero percent evaluation, he clearly does not meet the 
criteria for an evaluation in excess of the current 20 
percent, as provided for under Codes  5260 or 5261.  In 
addition, the Board stresses that the clinical evidence of 
record in no way suggests or indicates that the veteran's 
left knee is ankylosed. As such, application of Code 5256 is 
inappropriate. See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
a left knee strain with arthritis; therefore, the benefit of 
the doubt doctrine does not apply and the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

In evaluating this claim, the Board has determined that the 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2002).


ORDER

An increased evaluation for a right total knee replacement 
with postoperative internal derangement and arthritis is 
denied.

An increased evaluation for left knee strain with arthritis 
is denied.

		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

